Citation Nr: 1509901	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-26 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel






INTRODUCTION

The Veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In January 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issues of higher evaluations for neuropathy of his right and left lower extremities has been raised again by the record during the January 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) since January 2015.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, diabetes mellitus, type II, evaluated as 20 percent disabling, bilateral hearing loss, evaluated as 10 percent disabling, tinnitus, evaluated as 10 percent disabling, peripheral neuropathy of the upper extremities, evaluated as 10 percent disabling in each extremity, and peripheral neuropathy of the lower extremities, evaluated as 10 percent disabling in each lower extremity, with a combined disability evaluation of 90 percent.  

2.  The Veteran is unemployable due to his service-connected PTSD.
CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that a TDIU is warranted, no further discussion of the VCAA is necessary.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  In light of the assignment of a 70 percent evaluation for the Veteran's psychiatric disorder (and/or the combined disability evaluation of 90 percent), he may be considered under § 4.16(a).
In this case, the Board finds that the criteria for a TDIU have been met.  As noted above, the Veteran is in receipt of service connection for several disabilities, including service connection for PTSD, evaluated as 70 percent disabling.

In a November 2011 QTC examination report, after examining the Veteran, a psychologist diagnosed the Veteran with PTSD and noted that the Veteran's symptoms included depressed mood, disturbance of motivation and mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, and suicidal ideation.  He also had symptoms of hypervigilance and intrusive thoughts.  The psychologist concluded that it was more likely than not that the Veteran's service-connected disabilities impaired his ability to perform physical or sedentary activities of employment.  The examiner explained that the Veteran had reported a significant temper control problem and discomfort around people which prevent him from forming and maintaining appropriate work relationships.  Additionally, the Veteran suffered from sleep disturbance which produced extreme fatigue and interfered with his ability to generate energy and motivation to engage in work activities.  The Veteran also reported difficulty with concentration which would impede his ability to learn new work skills and/or carryout work responsibilities reliably.  The examiner assigned a GAF score of 45.  There is no medical opinion stating otherwise.  As such, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


